
	
		I
		112th CONGRESS
		2d Session
		H. R. 3904
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2012
			Mr. Rehberg
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To modify the commencement date of the active force
		  drawdown period used for the reimplementation of the temporary early retirement
		  authority granted to the Secretary of Defense as an additional force management
		  tool with which to effect the drawdown of military forces.
	
	
		1.Short titleThis Act may be cited as the
			 Keep America’s Promises
			 Act.
		2.Commencement date
			 of active force drawdown period for temporary early retirement
			 authority
			(a)FindingsCongress makes the following
			 findings:
				(1)The Keep America’s Promises Act is
			 intended, and should be construed in the event of any ambiguity, to extend the
			 renewed Temporary Early Retirement Authority provided by the amendments made by
			 section 504(b) of the National Defense Authorization Act for Fiscal Year 2012
			 (Public Law 112–81; 125 Stat. 1390) to retroactively cover members of the Army,
			 Navy, Air Force, or Marine Corps who—
					(A)were separated on
			 or after March 1, 2011, but before the effective date of the amendments;
			 and
					(B)had at least 15
			 years in service on the date that they separated from the Armed Forces.
					(2)Specifically, this
			 Act protects 157 Air Force Officers (Majors) who were involuntarily separated
			 as a result of a March 2011 continuation board.
				(3)Even if an officer
			 referred to in this subsection opted to separated before the mandatory
			 separation date applicable to the officer, the officer should still be
			 protected by this Act.
				(4)The fact that an officer referred to in
			 this subsection has separated from the Armed Forces before the date of the
			 enactment of this Act should not exclude the officer from the benefits
			 available under the renewed Temporary Early Retirement Authority.
				(b)Commencement
			 dateSubsection (i)(2) of
			 section 4403 of the National Defense Authorization Act for Fiscal Year 1993 (10
			 U.S.C. 1293 note), as added by section 504(b) of the National Defense
			 Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1390), is
			 amended by striking beginning on the date of the enactment of the
			 National Defense Authorization Act for Fiscal Year 2012 and inserting
			 beginning on March 1, 2011,.
			(c)Cross
			 referenceSubsection (h) of
			 section 4403 of the National Defense Authorization Act for Fiscal Year 1993 (10
			 U.S.C. 1293 note), as amended by section 504(b) of the National Defense
			 Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1390), is
			 amended in the first sentence—
				(1)by striking
			 the date of the enactment of this Act and inserting
			 October 23, 1992,; and
				(2)by striking
			 the date of the enactment of the National Defense Authorization Act for
			 Fiscal Year 2012 and inserting March 1, 2011,.
				(d)Application of
			 amendmentsIn the case of a
			 member of the Army, Navy, Air Force, or Marine Corps whose original separation
			 date was between March 1, 2011, and December 31, 2011, and who would have been
			 eligible for retirement by reason of the authority provided in subsection (b)
			 of section 4403 of the National Defense Authorization Act for Fiscal Year 1993
			 (10 U.S.C. 1293 note) had the date of the enactment of the National Defense
			 Authorization Act for Fiscal Year 2012 been March 1, 2011, instead of December
			 31, 2011, the Secretary of the military department concerned, with the
			 agreement of the member, shall—
				(1)retire the member
			 under the authority of such section or, if an enlisted member of the Navy or
			 Marine Corps, alternatively transfer the member to the Fleet Reserve or Fleet
			 Marine Corps Reserve; and
				(2)compute and pay
			 retired or retainer pay for the member under subsection (e) of such
			 section.
				
